DETAILED ACTION
In response to communications filed 12/17/2020.
Claims 1-35 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-13, 17-20, 23-26, 29 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2017/0223743 A1) in view of Yi et al. (US 2019/0190687 A1) hereinafter “Lin” and “Yi” respectively.

Regarding Claim 1, Lin teaches A method of wireless communications (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, wireless device in communication with radio network node that receives configuration information to generate and transmit symbols), comprising:
receiving, by a user equipment (UE) (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, said wireless communication device or user equipment; see also paragraphs 0134-0136 & Figs. 20B-2C), hopping information for two consecutive symbols (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, receiving configuration information ; 
generating, by the UE, a first symbol of the two consecutive symbols using a format (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate one of the symbols of the symbol group);
generating, by the UE, a second symbol of the two consecutive symbols based on the format and the hopping information (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate additional symbols based on frequency hopping pattern); and
transmitting, by the UE, the two consecutive symbols in an uplink signal (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate the signal according to the received configuration information; paragraph 0126 & Fig. 16B, radio network node receives the signal transmitted from the wireless communication device).
Lin fails to explicitly teach the format for generating said first and/or second symbol is associated with a two symbol uplink short burst (ULSB).  However, Yi from an analogous art teaches UL burst configuration (Yi: paragraph 0113) and similarly teaches the last two symbols are consecutive UL bursts in a 14 symbol subframe (Yi: paragraph 0063 & Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the last two consecutive symbols in a UL short burst as taught by Yi so as to increase data transmission rates in the network.  

Regarding Claim 2, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein transmitting the two consecutive symbols comprises transmitting the two consecutive symbols before transmitting other uplink (UL) symbols (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, transmitting a first symbol group before other one more symbol groups).

Regarding Claim 3, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the first symbol or the second symbol is a sequence-based symbol or a frequency division multiplexing (FDM)-based symbol (Lin: paragraphs 0020, 0078, OFDM symbol group).

Regarding Claim 4, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein generating the first symbol and generating the second symbol further comprises generating the first symbol and generating the second symbol with a same tone index for each (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate each of the symbols).

Regarding Claim 8, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the format associated with the two symbol ULSB comprises a tone index (Lin: paragraph 0071, 0128, 0132, symbols are consecutively indexed).  Examiner recites same reasoning to combine Lin-Yi to teach a format associated with the two symbol ULSB.  

Regarding Claim 9, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the first symbol or the second symbol is a symbol of a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH) (Lin: paragraph 0094, uplink channel for data transmission).

Regarding Claim 10, Lin teaches An apparatus for wireless communications (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, wireless device in communication with base station that receives configuration information to generate and transmit symbols), comprising:
a transmitter configured to transmit signals (Lin: paragraphs 0134-0135 & Figs 20A-20C, transmitting module/unit);
a receiver configured to receive signals (Lin: paragraphs 0134-0135 & Figs 20A-20C, radio circuitry);
a memory configured to store instructions (Lin: paragraphs 0134-0135 & Figs 20A-20C, computer-readable medium, to store instructions); and
at least one processor communicatively coupled with the transmitter, the receiver, and the memory (Lin: paragraphs 0134-0135 & Figs 20A-20C, processing circuitry coupled to memory and radio circuitry components), wherein the at least one processor is configured to execute the instructions to:
receive, via the receiver (Lin: paragraphs 0134-0135 & Figs 20A-20C, said radio circuitry), hopping information for two consecutive symbols (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, receiving configuration information indicating one or more parameters for a frequency hopping pattern according to which the user equipment 14 is to generate each of the symbol groups);
generate a first symbol of the two consecutive symbols using a format (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate one of the symbols of the symbol group);
generate a second symbol of the two consecutive symbols based on the format and the hopping information (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate additional symbols based on frequency hopping pattern); and
transmit, via the transmitter (Lin: paragraphs 0134-0135 & Figs 20A-20C, said transmitting module/unit), the two consecutive symbols in an uplink signal (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate the signal according to the received configuration information; paragraph 0126 & Fig. 16B, radio network node receives the signal transmitted from the wireless communication device).
Lin fails to explicitly teach the format for generating said first and/or second symbol is associated with a two symbol uplink short burst (ULSB).  However, Yi from an analogous art teaches UL burst configuration (Yi: paragraph 0113) and similarly teaches the last two symbols are consecutive UL bursts in a 14 symbol subframe (Yi: paragraph 0063 & Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the last two consecutive symbols in a UL short burst as taught by Yi so as to increase data transmission rates in the network.  

Regarding Claim 11, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the at least one processor is configured to execute further instructions to transmit, via the transmitter, the two consecutive symbols before transmitting other uplink (UL) symbols (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, transmitting a first symbol group before other one more symbol groups).

Regarding Claim 12, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the first symbol or the second symbol is a sequence-based symbol or an FDM-based symbol (Lin: paragraphs 0020, 0078, OFDM symbol group).

Regarding Claim 13, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the generate the first symbol and the generate the second symbol, comprises generating the first symbol and generating the second symbol with a same tone index for each (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, generate each of the symbols).

Regarding Claim 17, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the format comprises a tone index (Lin: paragraph 0071, 0128, 0132, symbols are consecutively indexed).  Examiner recites same reasoning to combine Lin-Yi to teach a format associated with the two symbol ULSB.  

Regarding Claim 18, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the first symbol or the second symbol is a symbol of a PUCCH or a PUSCH (Lin: paragraph 0094, uplink channel for data transmission).

Regarding Claim 19, Lin teaches A method of wireless communications used by a network entity (Lin: paragraphs 0126, 0131 and Figs. 17A, 18B & 19A, i.e. radio network node in communication with wireless device to transmit configuration information; see also paragraphs 0141-0143 and Figs. 21A-21C), comprising:
transmitting hopping information to be used by a user equipment (UE) (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, wireless communication device or user equipment; see also paragraphs 0134-0136 & Figs. 20B-2C) to generate two consecutive symbols (Lin: paragraphs 0126, 0131 and Figs. 17A, 18B & 19A, transmit configuration information indicating one or more parameters for a frequency hopping pattern according to which the user equipment 14 is to generate each of the symbol groups);
receiving an uplink signal including at least the two consecutive symbols (Lin: paragraph 0130 & Fig. 18B, receive the signal from the user equipment);
decoding a first symbol of the two consecutive symbols using a format (Lin: paragraph 0130 & Fig. 18B, process the received signal that comprises each of the symbol groups); and
decoding a second symbol of the two consecutive symbols based on the format and the hopping information (Lin: paragraph 0130 & Fig. 18B, process the received signal that comprises each of the symbol groups according to a frequency hopping pattern).
Lin fails to explicitly teach the format for generating said first and/or second symbol is associated with a two symbol uplink short burst (ULSB).  However, Yi from an analogous art teaches UL burst configuration (Yi: paragraph 0113) and similarly 

Regarding Claim 20, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the two consecutive symbols are received in conjunction with receiving other uplink (UL) symbols (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, transmitting a first symbol group before other one more symbol groups).

Regarding Claim 23, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the format comprises a tone index (Lin: paragraph 0071, 0128, 0132, symbols are consecutively indexed).

Regarding Claim 24, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the first symbol or the second symbol is a symbol of a PUCCH or a PUSCH (Lin: paragraph 0094, uplink channel for data transmission).

Regarding Claim 25, Lin teaches An apparatus for wireless communications (Lin: paragraphs 0126, 0131 and Figs. 17A, 18B & 19A, i.e. radio network node in communication with wireless device to transmit configuration information), comprising:
a transmitter configured to transmit signals (Lin: paragraphs 0141-0143 and Figs. 21A-21C, transceiver circuitry);
a receiver configured to receive signals (Lin: paragraphs 0141-0143 and Figs. 21A-21C, transceiver circuitry);
a memory configured to store instructions (Lin: paragraphs 0141-0143 and Figs. 21A-21C, computer-readable medium, to store instructions); and
at least one processor communicatively coupled with the transmitter, the receiver, and the memory (Lin: paragraphs 0141-0143 and Figs. 21A-21C, i.e. processing circuitry coupled to memory and radio components), wherein the at least one processor is configured to execute the instructions to:
transmit, via the transmitter, hopping information to be used by a user equipment (UE) (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, wireless communication device or user equipment; see also paragraphs 0134-0136 & Figs. 20B-2C) to generate two consecutive symbols (Lin: paragraphs 0126, 0131 and Figs. 17A, 18B & 19A, transmit configuration information indicating one or more parameters for a frequency hopping pattern according to which the user equipment 14 is to generate each of the symbol groups);
receive, via the receiver, an uplink signal including at least the two consecutive symbols (Lin: paragraph 0130 & Fig. 18B, receive the signal from the user equipment);
decode a first symbol of the two consecutive symbols using a format (Lin: paragraph 0130 & Fig. 18B, process the received signal that comprises each of the symbol groups); and
decode a second symbol of the two consecutive symbols based on the format and the hopping information (Lin: paragraph 0130 & Fig. 18B, process the received signal that comprises each of the symbol groups according to a frequency hopping pattern).
Lin fails to explicitly teach the format for generating said first and/or second symbol is associated with a two symbol uplink short burst (ULSB).  However, Yi from an analogous art teaches UL burst configuration (Yi: paragraph 0113) and similarly teaches the last two symbols are consecutive UL bursts in a 14 symbol subframe (Yi: paragraph 0063 & Fig. 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to include the last two consecutive symbols in a UL short burst as taught by Yi so as to increase data transmission rates in the network.  

Regarding Claim 26, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the at least one processor is configured to execute further instructions to receive, via the receiver, the two consecutive symbols in conjunction with receiving other symbols in the uplink signal (Lin: paragraphs 0128, 0132 and Fig. 17B & 19B, transmitting a first symbol group before other one more symbol groups).

Regarding Claim 29, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the format comprises a tone index (Lin: paragraph .  Examiner recites same reasoning to combine Lin-Yi to teach a format associated with the two symbol ULSB.  

Regarding Claim 30, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the first symbol or the second symbol is a symbol of a PUCCH or a PUSCH (Lin: paragraph 0094, uplink channel for data transmission).

Regarding Claim 31, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the hopping information for two consecutive symbols in the two symbol ULSB comprises hopping information for the second symbol of the two consecutive symbols (Yi: paragraph 0063, UL burst configuration for the last two consecutive symbols).  Examiner recites same reasoning to combine as presented in independent claim 1 above.

Regarding Claim 32, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the hopping information for two consecutive symbols in the two symbol ULSB comprises hopping information for the second symbol of the two consecutive symbols (Yi: paragraph 0063, UL burst configuration for the last two consecutive symbols).  Examiner recites same reasoning to combine as presented in independent claim 10 above.

Regarding Claim 33, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the hopping information for two consecutive symbols in the two symbol ULSB comprises hopping information for the second symbol of the two consecutive symbols (Yi: paragraph 0063, UL burst configuration for the last two consecutive symbols).  Examiner recites same reasoning to combine as presented in independent claim 19 above.

Regarding Claim 34, Lin-Yi teaches the respective claim(s) as presented above and further suggests wherein the hopping information for two consecutive symbols in the two symbol ULSB comprises hopping information for the second symbol of the two consecutive symbols (Yi: paragraph 0063, UL burst configuration for the last two consecutive symbols).  Examiner recites same reasoning to combine as presented in independent claim 25 above.

Regarding Claim 35, Lin-Yi teaches the respective claim(s) as presented above and further suggests receiving format information indicating the format associated with the two symbol ULSB (Yi: paragraph 0063, UL burst configuration for the last two consecutive symbols).  Examiner recites same reasoning to combine as presented in independent claim 1 above.

Claims 5-7, 14-16, 21, 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Yi in further view of Ahn et al. (US 2018/0006779 A1) hereinafter “Ahn.”

Regarding Claim 5, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach determining, by the UE, whether frequency hopping is disabled based on the received hopping information.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as suggested in Ahn with Lin-Yi to ensure hopping is performed based determined network conditions. 

Regarding Claim 6, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach determining, by the UE, whether frequency hopping is disabled based on the received hopping information wherein an average of DMRS tones in the two consecutive symbols is less than a number of DMRS tones in a single symbol transmission.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have 

Regarding Claim 7, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach determining, by the UE, whether frequency hopping is enabled based on the received hopping information and generating the second symbol using frequency hopping or sequence hopping in response to a determination that frequency hopping is enabled.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as suggested in Ahn with Lin-Yi to ensure hopping is performed based determined network conditions.

Regarding Claim 14, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach determine whether frequency hopping is disabled based on the received hopping information.  Ahn in an analogous art similarly 

Regarding Claim 15, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach determine whether frequency hopping is disabled based on the received hopping information wherein an average of DMRS tones in the two consecutive symbols is less than a number of DMRS tones in a single symbol transmission.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as 

Regarding Claim 16, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach determine whether frequency hopping is enabled based on the received hopping information and generate the second symbol using frequency hopping or sequence hopping in response to a determination that hopping is enabled.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as suggested in Ahn with Lin-Yi to ensure hopping is performed based determined network conditions.

Regarding Claim 21, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach wherein the hopping information indicates whether frequency hopping is enabled or disabled.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control 

Regarding Claim 22, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach wherein the hopping information indicates whether frequency hopping or sequence hopping is enabled or disabled.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as suggested in Ahn with Lin-Yi to ensure hopping is performed based determined network conditions.

Regarding Claim 27, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach wherein the hopping information indicates whether frequency hopping is enabled or disabled.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as suggested in Ahn with Lin-Yi to ensure hopping is performed based determined network conditions.

Regarding Claim 28, Lin-Yi teaches the respective claim(s) as presented above however fails to explicitly teach wherein the hopping information indicates whether frequency hopping or sequence hopping is enabled or disabled.  Ahn in an analogous art similarly teaches transmitting hopping patterns in a communication system and further allows the network to enable or disable frequency hopping per user equipment to transmit downlink control channel data (Ahn: paragraph 0039).  Ahn further teaches the network may configure the number of subbands for which frequency hopping is not applied.  Accordingly, it would have been obvious at or before the effective filing of the invention to have incorporated the teachings of Ahn with the reference of Lin-Yi.  A person of ordinary skill in the art would have been motivated to combine the teachings of enabling or disabling hopping as suggested in Ahn with Lin-Yi to ensure hopping is performed based determined network conditions.

Response to Arguments
Applicant arguments:
a) Yi fails to qualify as prior art since the provisional filing date of the present application antedates the filing date of Yi (remarks, pages 8-9).

Examiner’s response:
a)  Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Yi claims priority to U.S. provisional patent application 62/372,868 filed on August 10th, 2016 which antedates the provisional of the instant application filed on May 15th 2017.  After review of provisional 62/372,868, Yi similarly teaches UL burst configuration (page 13, paragraphs 4-5) and teaches the last two symbols are consecutive UL bursts in a 14 symbol subframe (page 5, paragraph 5 and corresponding Figure).  Thus the provisional 62/372,868 of Yi provides sufficient support for the non-provisional application of Yi to establish an effective filing date prior to the filing date of the instant application.  Therefore Examiner maintains the rejection of independent claims 1, 10, 19 and 25 and respective dependent claims.  The rejection is final as it is unchanged and no further arguments have been made.  A copy of 62/372,868 provisional is provided.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468